Title: To George Washington from Major General Philip Schuyler, 29 May 1778
From: Schuyler, Philip
To: Washington, George


                    
                        Dr Sir
                        Albany [N.Y.] May 29th 1778
                    
                    Yesterday I received a Letter from Mr Deane our Agent with the six Nations, Copy whereof I do myself the Honor to inclose.
                    Should such Events arise in the Course of this Campaign as would induce Congress to undertake an Expedition into Canada in the next, the bringing the Senecas and Cayugas to Reason, previous thereto would be of considerable Advantage in the prosecution of such an Enterprize—I have mentioned to Congress that I believe a thousand Men with what may be spared from the Garrison of Fort Schuyler: some Militia from Tryon County and the Oneidas and Tuscaroras would be sufficient for the purpose.
                    The Enemy are fortifying Isle au noix and keep three of their Ships and a few Gun Boats constantly about Crown point—I cannot learn that they have hitherto landed any Men with a View to disturb the Inhabitants.
                    Mrs Schuyler has been extremely ill—As soon as she is out of Danger I propose to go and take my Seat in Congress and shall do myself the Honor to call on your Excellency in my Way and hope by that Time you will have received Orders for the Enquiry into my Conduct. I am &c.
                    
                        P: Schuyler.
                    
                